EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports 2009 Fourth-quarter Earnings and Normalized EPS of $0.28 and 2009 Year-end Earnings and Normalized EPS of $1.10 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (March 3, 2010)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the fourth quarter and year ended Dec. 31, 2009. Fourth-quarter Results: On a normalized basis, comparing the quarter ended Dec. 31, 2009, to the same period in 2008 (unless otherwise stated): · consolidated revenues rose 1.6 percent to $474.1 million; o rates continued to drive revenue growth; · consolidated adjusted EBITDAR increased 3.6 percent to $63.7 million; o adjusted EBITDAR margin improved 20 basis points to 13.4 percent; · consolidated adjusted EBITDA increased 4.9 percent to $45.4 million; o adjusted EBITDA margin improved 30 basis points to 9.6 percent; · diluted earnings per share from continuing operations reported at $0.28, up 7.7 percent; · free cash flow of $4.0 million for the quarter resulted in $54.6 million of free cash flow for the year, an increase of $9.0 million, or 20 percent, year over year; · normalizing items in the fourth quarter consisted of a non-recurring pretax expense of $3.9 million related to prior year self-insurance reserves, $0.5 million of transaction costs related to a hospice acquisition and $0.4 million of restructuring costs, which consisted principally of employee severance payments; and · results included $0.5 million of non-recurring project costs associated with the continued implementation of a clinical/billing platform and labor management system. The company is reaffirming its 2010 guidance issued earlier this year on Jan. 6, 2010. Commenting on the Company’s fourth-quarter results, Richard K. Matros, Sun’s chairman and chief executive officer, remarked, “The story of the quarter is the story of the year. Successful execution of our high acuity strategy drove rate growth, resulting in revenue growth for both the quarter and the year of 1.6 percent and 3.2 percent, respectively, accompanied by strong expense controls, our infrastructure cost reductions, and a favorable labor market. This revenue growth somewhat mitigated the continued softness we have experienced in occupancy and payor mix. I would note that we have managed to achieve consecutive revenue growth in all four quarters of 2009. I have always said that I have great faith in our management team’s ability to execute, as illustrated by a 30 basis point expansion of normalized adjusted EBITDA for the quarter and a 50 basis-point expansion for the year. In an environment that has clearly tested us, our earnings growth of 7.7 percent for the quarter and 18.3 percent for the year was quite respectable. Our ability to convert our operating results into free cash flow continues to be a company strength. Our free cash flow for 2009 was a robust $54.6 million.” Segment Updates The year-over-year revenue growth in Sun’s inpatient services business, SunBridge, for the quarter of $9.5 million or 2.3 percent was principally driven by skilled rate growth and census expansion in the Company’s hospice business, SolAmor.
